F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAR 16 1999
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                      No. 98-4118
                                                      (Dist. of Utah)
RAFAEL NUNEZ-PULIDO                               (D.C. No. 97-CR-131-C)
aka
MIGUEL AGUSTIN ALVAREZ,

             Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The court,

therefore, honors the parties’ requests and orders the case submitted without oral

argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Raphael Nunez-Pulido (“Nunez”) entered a conditional plea of guilty

pursuant to Fed. R. Crim. P. 11(a)(2) to one count of possession of

methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1).

On appeal, Nunez challenges the district court’s denial of Nunez’s motion to

suppress. This court exercises jurisdiction pursuant to 28 U.S.C. § 1291.

      In reviewing a decision denying a motion to suppress, this court reviews a

district court’s findings of fact for clear error and views the evidence in the light

most favorable to the United States. United States v. Baker, 30 F.3d 1278, 1280

(10 th Cir. 1994). The reasonableness of a search and seizure under the Fourth

Amendment is a question of law to be reviewed de novo. United States v.

Martinez-Cigarroa, 44 F.3d 908, 910 (10 th Cir. 1995).

      The court has undertaken a careful review of the magistrate judge’s Report

and Recommendation, the district court order, the parties’ briefs and contentions,

and the entire record on appeal. In light of that close review, this court concludes

that given the totality of the circumstances surrounding the stop and detention, the

district court did not err in concluding that the continued detention of Nunez was

supported by reasonable, articulable suspicion of criminal activity. Accordingly,

the district court’s denial of Nunez’s motion to suppress is AFFIRMED for




                                          -2-
substantially those reasons set out in the magistrate judge’s Report and

Recommendation dated February 20, 1998. 2

                                       ENTERED FOR THE COURT



                                       Michael R. Murphy
                                       Circuit Judge




      2
       In light of our conclusion that the continued detention of Nunez was
supported by reasonable, articulable suspicion, this court need not address the
waiver argument raised by the United States in its brief on appeal.

                                         -3-